DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 44-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/16/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 23 recite the limitations: “substantially vertical” and “substantially horizontal” that render the claims indefinite. It is not known as to what would qualify or not qualify as “substantially” or not.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 13, 15, 23-31, 35, and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green et al. (US 2004/0030241 A1).
Regarding claim 1, Green et al. (‘241) teach a bridge adapted for attachment to a magnetic resonance imaging system and configured to facilitate positioning a patient within the magnetic resonance imaging system (see [0059]-[0060]; and Fig. 7 #130), the bridge comprising: a support having a surface configured to support at least a portion of the patient, the support being moveable between an up position and a down position, wherein the surface is substantially vertical in the up position and substantially horizontal in the down position (see [0059]-[0060]; and Fig. 7 #138); a hinge configured to allow the support to be moved from the up position to the down position and vice versa (see [0059]-[0060]; and Fig. 8 #140); and a base configured to attach the bridge to the magnetic resonance imaging system (see [0059]-[0060]; and Fig. 7 #130).
Regarding claim 2, Green et al. (‘241) teach the bridge of claim 1, wherein the hinge comprises a pivot portion coupled to the support to allow the support to pivot between the up position and the down position (see [0059]-[0060]; and Fig. 8 #140).
Regarding claim 3, Green et al. (‘241) teach the bridge of claim 2, wherein the support comprises a groove and the pivot portion comprises a tongue inserted into the groove to couple the pivot portion to the support (see [0059]-[0063]; and Figs. 5, 6, 9 and 10).
Regarding claim 4, Green et al. (‘241) teach the bridge of claim 3, wherein the tongue is comprised of a plastic material (see [0067]).
Regarding claim 5, Green et al. (‘241) teach the bridge of claim 3, wherein the support is comprised of a plastic material (see [0067]).
Regarding claim 6, Green et al. (‘241) teach the bridge of claim 2, wherein the pivot portion comprises a first bore and the base comprises a second bore, and wherein the hinge further comprises a shaft inserted through the first bore and the second bore to couple the pivot portion to the base and to allow the pivot portion to rotate about the shaft to cause the support to pivot between the up position and the down position (see [0059]-[0060]; and Fig. 8 #140).
Regarding claim 7, Green et al. (‘241) teach the bridge of claim 1, wherein the surface of the support has a length of between 8 inches and 16 inches (see [0063]; and Figs. 2, 5, and 6).
Regarding claim 8, Green et al. (‘241) teach the bridge of claim 1, wherein the surface of the support has a width of between 12 inches and 30 inches (see [0063]; and Figs. 2, 5, and 6).
Regarding claim 9, Green et al. (‘241) teach the bridge of claim 1, wherein the bridge is rated for a 500 pound patient (see [0069] and [0095]). Applicant concedes: “(h)ospital equipment for acute care is often rated to accommodate patients weighing 500 lbs.” (see PG-Pub [0045]).
Regarding claim 13, Green et al. (‘241) teach the bridge of claim 1, wherein the base includes a plurality of bores configured to allow the bridge to be bolted to the magnetic resonance imaging system (see [0059]-[0060], [0069]).
Regarding claim 15, Green et al. (‘241) teach the bridge of claim 13, wherein the bridge is bolted to a B.sub.0 magnet of the magnetic resonance imaging system (see [0059]-[0060], [0069]).
Regarding claims 23-31, 35, and 37, Green et al. (‘241) teach the subject matter mutatis mutandis in view of the rejection of claims 1-9, 13, 15, including B.sub.0 magnet and conveyance mechanism (see [0059]-[0060]; and Figs. 7-8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (US 2004/0030241 A1) in view of Piron et al. (US 2009/0216110 A1).
Regarding claims 10-12, Green et al. (‘241) teach the bridge as claimed but fail to explicitly teach the claimed safety factors. However, Piron et al. (‘110) from the same field of endeavor do teach the same and similar safety factors (up to 4) (see [0038]). It would be obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Green et al. with the features of Prion et al. for the benefit of ensuring safe and proper patient handling and support.
The same rejection applies mutatis mutandis to the magnetic resonance imaging system of claims 32-34.
Claims 14 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (US 2004/0030241 A1) in view of Herd et al. (US Pat. No. 5,083,105).
Regarding claim 14, Green et al. (‘241) teach the bridge as claimed but fail to explicitly teach the use of steel bores. However, Herd et al. (‘105) from the same field of endeavor do teach the use of bores made of steel (see col. 3, lines 7-10; and Figs. 1-3). It would be obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Green et al. with the features of Herd et al. for the benefit of a material the matched the desired strength and function required for patient handling and secure attachment.
The same rejection applies mutatis mutandis to the magnetic resonance imaging system of claim 33.
Claims 16-18 and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (US 2004/0030241 A1) in view of Rapoport (US 2016/0081582 A1).
Regarding claims 16-18, Green et al. (‘241) teach the bridge as claimed but fail to explicitly teach a torsion spring for counter balance. However, Rapoport (‘582) from the same field of endeavor do teach the use of a torsion spring for counter balance (see [0581]). It would be obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Green et al. with the features of Rapoport for the benefit of reducing the force necessary for proper and desired patient positioning.
The same rejection applies mutatis mutandis to the magnetic resonance imaging system of claims 38-40.
Claims 19-22 and 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (US 2004/0030241 A1) in view of Duer (US Pat. No. 4,771,785).
Regarding claims 19-22, Green et al. (‘241) teach the bridge as claimed but fail to explicitly teach a lock-out switch. However, Duer (‘785) from the same field of endeavor do teach the use of limit switches that would cut power to the drive motor when reaching a mechanical limit of the patient positioning device (see col. 7, line 29 - col. 8, line 12). It would be obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Green et al. with the features of Duer for the benefit of not exceeding the mechanical limits of the patient positing devices and risking harm to the patient or equipment.

The same rejection applies mutatis mutandis to the magnetic resonance imaging system of claims 41-43.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491. The examiner can normally be reached Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK D REMALY/Primary Examiner, Art Unit 3793